 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 28, 2006, between RTW, INC., a Minnesota corporation (the “Company”), and
Jeffrey B. Murphy (“Employee”).
     The Company and Employee are desirous of setting forth the terms and
conditions of the employment by the Company of Employee as its President and
Chief Executive Officer.
     In consideration of the mutual covenants and agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties intending to be legally bound do
hereby agree as follows:
     1. Term. The Company agrees to employ Employee and Employee agrees to serve
the Company for a term beginning on the date hereof and terminating on March 31,
2007 (the “Expiration Date”) unless and until terminated in accordance with the
terms of this Agreement (the “Original Term”). Upon the expiration of the
Original Term of this Agreement, and on each successive anniversary thereafter,
the term of employment under this Agreement will be extended for one additional
year, unless at least 60 days prior to any such anniversary, either Employee or
the Company delivers to the other written notice of the notifying party’s desire
not to extend the term of employment. Notice by the Company of its desire not to
extend the term of employment as provided in this Section will constitute
Termination without Cause and entitle Employee to the benefits of Section 9
below.
     2. Services to be Rendered by Employee. Employee agrees to serve the
Company as its President and Chief Executive Officer and, in addition, at no
additional compensation, serve as a member of the Board of Directors of RTW,
Inc., and in such other directorships, Board committee memberships and offices
of the Company and its subsidiaries to which Employee may from time to time be
elected or appointed by the Chairman of the Board and the shareholders. Employee
will perform such duties and exercise such powers as from time to time may be
assigned to him consistent with his position, knowledge and experience, either
orally or in writing, by the Board of Directors of the Company and will carry
out his duties under the ultimate general direction and control of the Board of
Directors. In his capacity as President and Chief Executive Officer, Employee
will perform all reasonable acts customarily associated with such position, or
necessary or desirable to protect and advance the best interests of the Company,
together with such other reasonable duties as may be determined and assigned to
him by the Board of Directors. Employee will perform such acts and carry out
such duties, and will in all other respects serve the Company, faithfully and to
the best of his ability.

 



--------------------------------------------------------------------------------



 



     3. Time to be Devoted by Employee. Employee agrees to devote substantially
all of his business time, attention, efforts and abilities to the business of
the Company and to use his best efforts to promote the interests of the Company.
Employee confirms that he has no business interests of any kind that will
require a significant portion of his business time. Employee may attend,
however, to personal business and investments, engage in charitable activities
and community affairs, and serve on a reasonable number of corporate,
educational and civic boards so long as those activities do not interfere with
Employee’s duties under this Agreement, and in the case of service on any other
corporate boards, Employee obtains prior approval from the Board of Directors.
     4. Compensation Payable to Employee. As compensation for all of Employee’s
services (including services as director, Board committee member and officer of
the Company and its subsidiaries) during the term of employment hereunder, the
Company will pay to Employee a base salary at the rate of Three Hundred Fifty
Thousand Dollars ($350,000) per annum (the “Annual Salary”), payable in
semi-monthly installments, which base salary will be pro-rated for any partial
years. The Compensation Committee will review the base salary annually in
discussion with Employee and make recommendations for approval to the Board of
Directors. Employee will participate with other corporate officers in any
incentive compensation plan as may be adopted by the Board of Directors from
time to time.
     5. Expenses. During the term of employment, the Company will reimburse
Employee for reasonable travel and other expenses incurred in performing his
duties according to Company policies then in effect. Payments to Employee under
this paragraph will be made after the Employee presents expense vouchers in such
detail as the Company may from time to time reasonably require.
     6. Benefits. Employee’s benefits will be the same as provided for any other
executive officer except that the Company will additionally provide Employee
with a $2.0 million term life insurance policy for the benefit of his wife and
family. The policy will be of reasonable cost as determined by the Board of
Directors and the cost will be included in Employee’s W-2 at year end for tax
purposes. Further, the Company will, at the Company’s expense, maintain
directors and officers’ liability insurance coverage during the term of this
Agreement with minimum limits of $5,000,000, unless the cost thereof is not
economically feasible as determined by the Board of Directors.
     7. Stock Option(s).
          7.1. Grant. In addition to options granted in conjunction with the
Company’s 2005 Incentive Program, the Company hereby further grants Employee
ten-year stock options to purchase up to 10,000 shares of the Company’s Common
Stock (the “Option(s)”). The per share price to be paid by Employee upon
exercise of the Option(s) is the closing price of the Company’s Common Stock, as

2



--------------------------------------------------------------------------------



 



reported by NASDAQ, on the date this agreement is executed. The Option(s) will
be incentive stock options to the extent allowed by the Internal Revenue Code.
The Compensation Committee will consider similar future grants as part of its
duty in reviewing Employee’s annual compensation.
          7.2. Vesting. The Option(s) will become exercisable in three
(3) installments of the Company’s Common Stock (“Option Installment”) as
follows: (i) the first Option Installment representing 3,334 shares is
immediately exercisable as of the date this agreement is executed, and (ii) two
additional Option Installments of 3,333 shares will vest on each of the
following two anniversary dates of this Agreement, if the Employee is still
employed by the Company on such dates.
          7.3. Exercise Period. The Option(s) will become void and expire as to
all unexercised Option shares ten years from the effective date of this
Agreement.
          7.4. Additional Terms. The remaining terms of the Option(s) are as set
forth in the Option Agreement(s) dated this date.
     8. Termination.
          8.1. General. This Agreement and Employee’s employment may be
terminated as set forth in Section 8.2. In the event of termination of
employment for any of the following reasons, Employee must resign as a director
and officer of the Company and any of its subsidiaries at or prior to the
effective Date of Termination.
          8.2. Events of Termination. The Agreement may be terminated as
follows:

  (i)   By Employee, upon 60 days prior written notice to the Company;     (ii)
  By Employee for Good Reason (as defined in Section 8.4 (iii) of this
Agreement) upon 60 days prior written notice to the Company;     (iii)   By the
Company for Cause (as defined in this Agreement), immediately upon written
notice to Employee;     (iv)   By the Company for any reason (without cause) and
at any time, upon 60 days prior written notice to Employee; or     (v)   By the
Company at any time in the event of Employee’s Disability (as defined in this
Agreement.)

          8.3. Death. This Agreement will automatically terminate upon
Employee’s death.
          8.4. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

3



--------------------------------------------------------------------------------



 



  (i)   Disability. “Disability” means that if, in the reasonable judgment of
the Board of Directors, the Employee’s incapacity due to physical or mental
illness, or otherwise, keeps him from performing satisfactorily all of his
duties hereunder on a substantially full-time basis for a period of three months
during the term of this Agreement.     (ii)   Cause. The Company will have
“Cause” to terminate Employee’s employment hereunder upon Employee’s:

  (A)   refusal or neglect to perform and discharge his duties and
responsibilities hereunder;     (B)   gross misconduct that is injurious to the
Company;     (C)   fraud, embezzlement or other act of dishonesty of Employee
with respect to the Company;     (D)   conviction of, or plea of guilty or nolo
contendere entered by Employee to, a felony or crime involving moral turpitude
or which conviction or plea is likely to have a material adverse effect upon the
Company or upon Executive’s ability to perform his duties hereunder;     (E)  
willful or prolonged absence from work by Employee (other than by reason of
disability due to physical or mental illness); or     (F)   willful commission
of acts or making of false statements by Employee that reflect adversely, in
material respects, upon the Company or its business, customers or other
employees.

  (iii)   Good Reason. “Good Reason” means the Company, without express written
consent,

  (A)   materially reduces Employee’s principal duties, responsibilities, or
authority as President and Chief Executive Officer, including requiring Employee
to report to any person or body other than the Board of Directors of the
Company;     (B)   reduces Employee’s annual base compensation as described in
Section 4; or     (C)   materially breaches this Agreement.

4



--------------------------------------------------------------------------------



 



      The occurrence of an event described in this subparagraph 8.4(iii) will
not constitute Good Reason unless, within 60 days thereof Employee provides the
Company written notice stating that an event of Good Reason has occurred and
describing that event, and the Company does not correct the same, if the same is
correctable, within 30 days.     (iv)   Date of Termination. The term “Date of
Termination” means the earlier of:

  (A)   the Expiration Date, or     (B)   if Employee’s employment is terminated
by his death, the date of his death, or     (C)   if Employee’s employment is
terminated for any other reason, the date on which notice of termination is
given either to Employee by the Company or to the Company by Employee unless
another date is specified in the Notice of Termination.

     9. Consequences of Termination.
          9.1. Termination for Cause; Voluntary Resignation without Good Reason.
If employment is terminated by the Company for Cause or by Employee without Good
Reason, then Employee will be paid (i) his base salary to the date of
termination and (ii) the unpaid portion of any bonus or incentive amount earned
for the fiscal year ending prior to the termination of employment that Employee
is entitled to receive under the terms of the annual incentive plan. Employee
will not be entitled to receive any base salary or fringe benefits for any
period after the date of termination, except for the right to receive benefits
that have become vested under any benefit plan or to which Employee is entitled
as a matter of law.
          9.2. Termination without Cause; Resignation for Good Reason. If the
Company terminates employment without Cause or does not extend the term of
employment, or if Employee resigns employment for Good Reason, then:

  (i)   For a period of nine months after the effective date of the termination
of employment;

  (A)   The Company will continue to pay Employee’s then current base salary in
accordance with the Company’s normal payroll practice; and

5



--------------------------------------------------------------------------------



 



  (B)   Employee will be entitled to continued participation in the health care
coverage and life insurance benefit plans of the Company, as in effect on the
date of termination. The Company will continue to pay its share of the health
care and life insurance premiums for this coverage, and Employee will pay his
share of the cost associated with that coverage as if he were still actively
employed by the Company. If Employee cannot be covered under any of the
Company’s group plans or policies, the Company will reimburse Employee for his
full cost of obtaining comparable alternative or individual coverage elsewhere,
less any contribution that Employee would have been required to make under the
Company’s group plans or policies. If, during the aforesaid nine-month period,
Employee is employed by a third party and becomes eligible for any health care
coverage provided by that third party, the Company will not, thereafter, be
obligated to provide Employee with the insurance benefits described in this
clause (B). This nine -month coverage will run concurrently with COBRA and
thereafter Employee will be responsible for the full cost of any such coverage
for which he may be entitled by law.

  (ii)   The Company will pay the unpaid portion of any bonus or incentive
amount earned by Employee for the fiscal year ending prior to the termination of
employment that Employee is entitled to receive under the terms of the
applicable incentive plan as well as any pro-rata bonus or incentive amount
through the date of termination. Any pro rata bonus or other incentive amount
due pursuant to this paragraph 9.2 (ii) will be due on the date the payments are
made to other employees of the Company.     (iii)   The Company will pay
Employee $25,000 for out-placement and job search services.

          9.3. Termination in the Event of Death or Disability. If employment
terminates due to Employee’s Death or if the Company terminates employment due
to a Disability, then:

  (i)   The Company will continue to pay base salary to Employee’s estate or to
Employee for the remainder of the month in which the death occurs or in

6



--------------------------------------------------------------------------------



 



      which employment is terminated due to Disability, together with the unpaid
portion of any bonus or incentive amount earned by Employee for the fiscal year
ending prior to the termination of employment which he is entitled to receive
under the terms of the applicable incentive plan as well as any pro-rata bonus
or incentive amount through the date of termination; and in the event of
termination due to Disability, Employee will continue to receive, during that
month, all of the fringe benefits then being paid or provided to him; and    
(ii)   Employee will be entitled to receive all Disability and other benefits,
such as continued health coverage or life insurance proceeds, provided in
accordance with the terms and condition of the health care coverage, life
insurance, disability, or other employee benefit plans of the Company and
applicable law.

     10. Confidentiality. Employee agrees while in the employ of the Company
(otherwise than in the performance of his duties hereunder) and thereafter not
to, directly or indirectly, make use of, or divulge to any person, firm,
corporation, entity or business organization, and to use his best efforts to
prevent the publication or disclosure of, any confidential or proprietary
information concerning the business, accounts or finances of, or any of the
methods of doing business used by, the Company or its affiliates or of the
dealings, transactions or affairs of the Company or its affiliates or any of
their respective customers that have or may have come to his knowledge during
his employment by the Company.
     11. Notices. All notices under this Agreement must be in writing and will
be effective either (i) when delivered in person at the address set forth below,
or (ii) three business days after deposit in a sealed envelope in the United
States Mail, postage prepaid, by registered or certified mail, return receipt
requested, addressed to the recipient as set forth below, whichever is earlier.

     
 
  All notices to the Company must be sent to:
 
   
 
  RTW, Inc.
 
  8500 Normandale Lake Boulevard
 
  Minneapolis, MN 55437
 
  Attn: Chairman of the Board

7



--------------------------------------------------------------------------------



 



     
 
  All notices to Employee must be sent to:
 
   
 
  Mr. Jeffrey B. Murphy
 
  327 Jesse James Lane
 
  Mahtomedi, MN 55115

          These addresses may be changed by notice given in accordance with this
Section 11.
     12. Miscellaneous. This Agreement may not be changed nor may any provision
hereof be waived, except by an instrument in writing duly signed by the party to
be charged. This Agreement will be interpreted, governed and controlled by the
internal laws of the State of Minnesota, without reference to principles of
conflict of law. This Agreement will terminate in the event of the liquidation
and winding up of the business of the Company but will continue in effect in the
event of the merger or sale of the Company into or to another entity or the
transfer of substantially all of the assets of the Company to another entity.
The provisions of Section 10 hereof will survive any termination of this
Agreement. This agreement replaces in its entirety Employee’s employment
agreement dated as of March 12, 2004.
[Remainder of page intentionally left blank.]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed as of the day and
year first above written.

                  COMPANY:       EMPLOYEE:    
 
                RTW, Inc.            
 
               
By:
  /s/ John O. Goodwyne       /s/ Jeffrey B. Murphy    
 
               
 
  John O. Goodwyne                           Jeffrey B. Murphy    
 
  Chairman of the Board                           President and CEO    

9